FERGUSON, Judge
(dissenting).
The Coast Guard boarded a small motorboat operating in territorial waters and conducted a search without consent and without probable cause to believe there was criminal activity taking place. This is precisely the conduct the Supreme Court held constitutionally impermissible in State v. Casal, 410 So.2d 152 (Fla.1982). See also State v. Zafra, 408 So.2d 745 (Fla. 3d DCA 1982) (rejecting the state’s position that authority conferred by federal statute is not limited by the reasonableness requirement of the fourth amendment and that a customs officer may therefore make an investigative stop and subsequent search of a vessel in inland waters without a prior reasonable suspicion of illegal activity).
The motion to suppress should have been granted.